FILED
                            NOT FOR PUBLICATION                             JUN 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50385

               Plaintiff - Appellee,             D.C. No. 3:09-cr-03725-L

  v.
                                                 MEMORANDUM *
HUGO CRUZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Hugo Cruz appeals from the 57-month sentence imposed following his

guilty-plea conviction for being a deported alien found in the United States, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cruz contends that the district court erred when it imposed a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii), based on his prior conviction

for inflicting corporal injury on a spouse/cohabitant partner, in violation of

California Penal Code § 273.5. The record reflects that the district court properly

applied the enhancement after determining that the conviction was a felony and a

crime of violence. See United States v. Laurico-Yeno, 590 F.3d 818, 823 (9th Cir.

2010); United States v. Pimentel-Flores, 339 F.3d 959, 963 (9th Cir. 2003)

(defining “felony” under U.S.S.G. § 2L1.2 and holding that a “crime of violence”

need only be a felony as defined by the Guidelines for purposes of the 16-level

enhancement).

      Cruz further contends that the sentence is unreasonable because the district

court failed to properly consider the individualized facts of his case. This

contention is belied by the record, which reflects that the district court adequately

considered the factors under 18 U.S.C. § 3553(a), including the mitigating factors

presented by Cruz. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.

2008) (en banc). Moreover, the sentence at the bottom of the Guidelines range is

substantively reasonable. See id. at 993.

      AFFIRMED.




                                            2                                    10-50385